ICJ_103_Diallo_GIN_COD_2007-06-27_ORD_01_NA_00_EN.txt.     COUR INTERNATIONALE DE JUSTICE


       RECUEIL DES ARRE| TS,
AVIS CONSULTATIFS ET ORDONNANCES


       AFFAIRE
  AHMADOU SADIO DIALLO
(RE
  u PUBLIQUE DE GUINE
                    u E c. RE
                            u PUBLIQUE
      DE
       u MOCRATIQUE DU CONGO)


     ORDONNANCE DU 27 JUIN 2007




            2007
    INTERNATIONAL COURT OF JUSTICE


     REPORTS OF JUDGMENTS,
  ADVISORY OPINIONS AND ORDERS


    CASE CONCERNING
  AHMADOU SADIO DIALLO
(REPUBLIC OF GUINEA v. DEMOCRATIC
     REPUBLIC OF THE CONGO)


        ORDER OF 27 JUNE 2007

                    Mode officiel de citation :
     Ahmadou Sadio Diallo (République de Guinée c. République
       démocratique du Congo), ordonnance du 27 juin 2007,
                    C.I.J. Recueil 2007, p. 653




                         Official citation :
 Ahmadou Sadio Diallo (Republic of Guinea v. Democratic Republic
             of the Congo), Order of 27 June 2007,
                   I.C.J. Reports 2007, p. 653




                                         No de vente :
ISSN 0074-4441
ISBN 978-92-1-071032-9
                                         Sales number    926

                                  27 JUIN 2007

                                ORDONNANCE




      AHMADOU SADIO DIALLO
(RE
  u PUBLIQUE DE GUINE
                    u E c. RE
                            u PUBLIQUE
      DE
       u MOCRATIQUE DU CONGO)




      AHMADOU SADIO DIALLO
(REPUBLIC OF GUINEA v. DEMOCRATIC
     REPUBLIC OF THE CONGO)




                                   27 JUNE 2007

                                     ORDER

                                                                     653




             INTERNATIONAL COURT OF JUSTICE

                              YEAR 2007                                        2007
                                                                             27 June
                                                                            General List
                             27 June 2007                                    No. 103



                CASE CONCERNING
              AHMADOU SADIO DIALLO
            (REPUBLIC OF GUINEA v. DEMOCRATIC
                 REPUBLIC OF THE CONGO)




                                ORDER

Present : President HIGGINS ; Vice-President AL-KHASAWNEH ; Judges
          RANJEVA, SHI, KOROMA, PARRA-ARANGUREN, BUERGENTHAL,
          OWADA, SIMMA, TOMKA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR,
          BENNOUNA, SKOTNIKOV ; Registrar COUVREUR.

  The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44 and 79 of the Rules of Court,
   Having regard to the Application filed in the Registry of the Court on
28 December 1998, whereby the Republic of Guinea instituted proceed-
ings against the Democratic Republic of the Congo in respect of a dis-
pute originating in “serious violations of international law” which the
latter had allegedly “committed upon the person of a Guinean national”,
   Having regard to the Order dated 25 November 1999, whereby the
Court fixed 11 September 2001 as the time-limit for the filing of the
Counter-Memorial of the Democratic Republic of the Congo, and
the Order dated 8 September 2000, whereby the President of the Court
extended this time-limit to 4 October 2002,


                                                                       4

                AHMADOU SADIO DIALLO (ORDER 27 VI 07)                  654

   Having regard to the preliminary objections concerning the admissi-
bility of the Application of the Republic of Guinea which were submitted
by the Government of the Democratic Republic of the Congo within the
time-limit as thus extended for the filing of the Counter-Memorial ;
   Whereas, by a Judgment dated 24 May 2007, the Court declared the
Application of the Republic of Guinea to be admissible in so far as it
concerned protection of Mr. Diallo’s rights as an individual and protec-
tion of his direct rights as associé in Africom-Zaire and Africontainers-
Zaire ;
   Whereas, at a meeting between the President of the Court and the rep-
resentatives of the Parties held on 19 June 2007, the Co-Agent of the
Democratic Republic of the Congo indicated that his Government would
be able to file its Counter-Memorial in the case at the end of March 2008 ;
and whereas the Agent of the Republic of Guinea expressed his Govern-
ment’s agreement to such a time-limit ;
   Taking account of the agreement of the Parties,
 Fixes 27 March 2008 as the time-limit for the filing of the Counter-
Memorial of the Democratic Republic of the Congo ; and
 Reserves the subsequent procedure for further decision.

  Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twenty-seventh day of June, two thou-
sand and seven, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
the Republic of Guinea and the Government of the Democratic Republic
of the Congo, respectively.

                                          (Signed) Rosalyn HIGGINS,
                                                      President.
                                         (Signed) Philippe COUVREUR,
                                                       Registrar.




                                                                         5

